Citation Nr: 0317330	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  97-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, including as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1943 to February 
1946 and died in October 1967.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board issued a decision in this case in January 1999 
denying the appellant's claim.  She appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Subsequent to the Board's decision and while 
her appeal was pending at the Court, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA).  That 
legislation enhanced VA's duty to assist a claimant in 
developing facts pertinent to her claim, and expanded on VA's 
duty to notify the claimant and her representative, if any, 
concerning certain aspects of claim development.  The Court 
held in Holliday v. Gober, 14 Vet. App. 197 (2000), that the 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment.  Therefore, in a 
March 2001 Order, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication in light of 
the VCAA.  


FINDINGS OF FACT

1.  An unappealed November 1967 rating decision denied 
service connection for the cause of the veteran's death.  

2.  A Board decision dated in July 1990 denied service 
connection for the cause of the veteran's death.

3.  Service connection for the cause of the veteran's death 
as due to exposure to ionizing radiation was denied by an 
October 1995 rating decision.  The appellant was notified of 
that decision and did not file a notice of disagreement 
within one year.  

4.  The evidence added to the record since the October 1995 
rating decision is either cumulative or redundant or does not 
bear directly and substantially upon the specific matter 
under consideration and is not so significant as to warrant 
reconsideration of the merits of the claim on appeal.   


CONCLUSION OF LAW

The October 1995 decision that denied service connection for 
the cause of the veteran's death as due to exposure to 
ionizing radiation is final; new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.304, 3.307, 3.309, 
3.311, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1997 rating decision and August 1997 statement of the 
case, the appellant and her representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate her claim.  In addition, by 
letter dated in March 2003, the Board explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the appellant to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

The RO, in a decision dated in November 1967, denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO found at that time that there was no 
evidence of renal or cardiovascular disease in service.  
Additionally, it found that neither disorder was manifested 
to a compensable degree within one year of discharge or 
related to the veteran's service-connected disability 
(bilateral epidermophytosis).  The appellant did not appeal 
and the RO's decision was final based on the evidence then of 
record.

The evidence of record at the time of the November 1967 RO 
decision included the veteran's death certificate that showed 
he died in June 1967, at the age of 44, and that the 
immediate cause of his death was uremia and congestive heart 
failure due to chronic glomerulonephritis.  The approximate 
interval between the onset of the veteran's uremia and 
congestive heart failure and his death was months and between 
the onset of his chronic glomerulonephritis and his death was 
years.  An autopsy was performed.  At the time of his death, 
the veteran was service-connected for bilateral 
epidermophytosis, evaluated as noncompensable.

When examined for enlistment in November 1942, there was no 
finding of renal or cardiovascular abnormality, and the 
veteran was found qualified for active service.  Service 
medical records are negative for complaints of, or treatment 
for, a renal or cardiovascular abnormality.  When examined 
for discharge in February 1946, there was no finding of renal 
or cardiovascular abnormality.

According to the veteran's enlisted record and report of 
separation, his military occupational specialty in service 
was electrical mechanical gunner.  He was an air crew member 
and participated in air offensives in Japan.

The veteran was privately hospitalized from August to 
September 1966 for treatment of diagnosed chronic 
glomerulonephritis, severe secondary anemia and mild uremia, 
according to a November 1966 hospitalization summary.

Also of record at the time of the rating decision in November 
1967, was a VA hospital summary reflecting the veteran's 
hospitalization from October to November 1966.  It indicates 
that he had chronic renal disease for the past ten years.  
Diagnoses included chronic renal disease probably secondary 
to acute glomerulonephritis and uremia; pericarditis, 
congestive heart failure, and anemia were also diagnosed as 
secondary to chronic renal disease.

According to a November 1966 statement, S.A. Burroughs, M.D., 
indicated that he had treated the veteran for edema, 
pulmonary congestion and azotemia.  Dr. Burroughs diagnosed 
chronic glomerulonephritis, severe azotemia, anemia, and 
chronic congestive heart failure.

As noted above, the veteran's death certificate reveals that 
he died in June 1967 of uremia and congestive heart failure 
due to chronic glomerulonephritis.

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
rating decision in October 1995 that was the final 
adjudication that disallowed the appellant's claim.

However, prior to the October 1995 RO decision, the Board, in 
a decision dated in July 1990, denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The Board found at that time that the cause 
of the veteran's death was chronic glomerulonephritis first 
manifested approximately fifteen years after his discharge 
from service.  Secondary uremia and congestive heart failure 
were related factors in the veteran's death, but chronic 
cardiovascular disease was not shown to be related to service 
or evidenced until some twenty years after service.  The 
Board further found that the veteran would not have had more 
than low level exposure to ionizing radiation and none of the 
diseases from which he died was considered to be subject to 
induction from low level exposure to ionizing radiation.  
Additionally, the Board noted that while service connection 
was in effect for bilateral epidermophytosis, it was not 
claimed, shown, or probable that this condition was even 
remotely involved in the cause of the veteran's death.  The 
decision of the Board was final based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Evidence added to the record and considered by the Board at 
the time of its July 1990 decision included private and VA 
medical records, service records, and the appellant's 
statements.

The veteran's service records indicated that he served in the 
Pacific Theater of Operations during World War II and was 
involved in airlifts against Japan.

Private hospital records dated in August 1958 showed that the 
veteran was treated for, and diagnosed with, chronic 
glomerulonephritis.  The records did not evidence 
cardiovascular disease.

VA medical records dated from October 1966 to June 1967 
documented that the veteran was treated for chronic renal 
failure due to chronic glomerulonephritis with azotemia, 
uremia, anemia and cellulitis of the lower extremities with 
probable sepsis.  Other diagnoses included hypertension, 
hypertensive cardiovascular disease with congestive heart 
failure, hypertensive retinopathy, and probable uremic 
gastroenteritis.  The veteran was last hospitalized in June 
1967 for treatment of those conditions and died in June 1967.  
Also added to the record was a copy of the June 1967 autopsy 
report that confirmed the clinical diagnosis of chronic 
glomerulonephritis as the veteran's principal disease.  The 
autopsy further indicated that hypertension, secondary to 
renal disease, had resulted in marked cardiac hypertrophy 
and, ultimately, cardiac failure.
 
In an August 1967 letter to the appellant, the VA Director of 
Renal Dialysis said that autopsy results indicated that the 
veteran's death was attributed to chronic sclerosing 
glomerulonephritis.  The physician said that the veteran had 
a common kidney disease of unknown cause and there was no 
known adequate therapy. 

In a May 1987 statement, the appellant asserted that the 
veteran's death was due to exposure to radiation incurred 
when he flew over Hiroshima and thereby caused his renal 
failure.  Further, in a June 1987 statement, she said that in 
1950 the veteran was observed to have an enlarged heart and 
that Dr. Burroughs first diagnosed kidney disease in 1957.

Evidence added to the record and considered by the RO at the 
time of the October 1995 rating decision included duplicate 
VA and private medical records, medical literature, and the 
appellant's statements.

In a March 1991 statement, the appellant said that the 
veteran was treated for hypertension in 1948 and for an 
enlarged heart in 1950.  She further indicated that autopsy 
results showed that the veteran's death was attributed to 
chronic sclerosing glomerulonephritis for which there was no 
known cure and that, therefore, it was impossible to say that 
radiation exposure did not contribute to his death.  The 
appellant asserted that the veteran's hypertension could have 
resulted from service as he was treated for gastritis that 
was indicative of nervousness and hypertension can be caused 
by renal disease.

Added to the record at the time of the RO's October 1995 
decision was information regarding Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In that case, the Court ruled that 
veterans with diseases other than those statutorily listed 
who believed their diseases were due to in-service radiation 
exposure could have those claims considered by VA on a case-
by-case basis.

In the October 1995 rating decision, the RO found that 
exposure to radiation pursuant to 38 C.F.R. § 3.311 was not 
established and that no sound scientific or medical evidence 
was presented to support the appellant's assertion that 
uremia and congestive heart failure with chronic 
glomerulonephritis constituted a condition that could be 
induced by ionizing radiation.  The appellant was notified of 
that decision and did not file a notice of disagreement 
within one year of the mailing of that notice.  The October 
1995 rating decision was final based upon the evidence then 
of record.  However, the claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
the Court has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been presented or secured since the 
time that the claim was previously and finally disallowed on 
any basis.  It should be pointed out that, in determining 
whether evidence is material, "credibility of the evidence 
must be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Further, evidentiary assertions by the appellant 
must be accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

An application to reopen the appellant's claim was received 
in October 1996.  The relevant evidence associated with the 
claims file subsequent to the October 1995 rating action 
includes duplicate VA and private medical records, medical 
articles, and the appellant's hearing testimony and written 
statements.

Evidence added to the claims file includes private and VA 
medical records dated from 1948 to 1967, most of which 
duplicate previously received records.  A June 1948 private 
medical record shows that the veteran underwent a 
cholecystography that revealed no evidence of gall bladder 
disease.  Medical literature, dated in 1995, regarding 
radiation sickness was also submitted.

At her April 1997 personal hearing at the RO, the appellant 
said that she believed the veteran suffered from radiation 
exposure incurred after the bombing of Hiroshima when he flew 
over the area and dropped leaflets and prisoner-of-war 
supplies.  She commented that he had an enlarged heart in 
1950 and also experienced night sweats and hypertension after 
his service discharge.  

In further support of her claim, in April 1998, the appellant 
submitted a letter written by the veteran in March 1967, 
while he was hospitalized.  The veteran said he was going to 
be given additional blood and that a physician said his 
problem was caused more by his heart than his kidneys.  She 
has also recently submitted copies of magazine articles 
generally discussing ionizing radiation, radiation sickness, 
and the bombing of Hiroshima and Nagasaki.  

Service connection for the cause of the veteran's death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.  According to 38 U.S.C.A. § 1110, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.

In addition, VA has issued regulations providing for service 
connection for certain listed diseases which are presumed to 
be related to radiation exposure.  See 38 C.F.R. § 3.309.  
Therefore, service connection would be presumed for a listed 
disability if it is shown that the veteran had the required 
radiation exposure.  Provisions of 38 C.F.R. § 3.311 set 
forth procedures for determining an exposed veteran's 
radiation dose, if the evidence shows that he participated in 
a radiation risk activity during service and had a radiogenic 
disease, as listed in that section.  Additionally, service 
connection would be warranted if medical evidence established 
that some other disability that was not listed in the 
regulations was, nevertheless, the result of exposure to 
radiation in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  However, causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent medical evidence.  Gowen v. Derwinski, 
3 Vet. App. 286 (1992).

Further, service connection for a disability alleged to be 
the result of exposure to ionizing radiation in service that 
first manifests itself after any applicable period specified 
in 38 C.F.R. § 3.307 may only be established by demonstration 
of a causal relationship between the radiation dose and the 
claimed disability.  See 38 C.F.R. §§ 3.304, 3.311; Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  This is the case 
unless service connection may be established by applying the 
presumptions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).

In Wandel v. West, 11 Vet. App. 200 (1998), the Court held 
that, although a deceased veteran had a "radiogenic 
disease" under 38 C.F.R. § 3.311(b), there was no evidence 
to warrant "further consideration" if the veteran was not 
exposed to radiation in service.  In the appellant's case, 
the veteran did not have a "radiogenic disease" nor was 
there even evidence of his participation in a "radiation 
risk activity."  See McGuire v. West, 11 Vet. App. 274 
(1998). 

The appellant has asserted that the veteran's renal and 
cardiovascular problems were related to his exposure to 
radiation in service.  But there are no references to 
treatment for renal or cardiovascular disorders in service or 
when he was examined at discharge.  Moreover, she has 
provided no evidence regarding the veteran's exposure to 
ionizing radiation in service.  Even assuming that the 
veteran did fly over Hiroshima, there is simply no recorded 
evidence of his participation in a radiation risk activity or 
evidence that documents his exposure to ionizing radiation in 
service.  See 38 C.F.R. § 3.309(d)(3).

In sum, the medical evidence received since the October 1995 
RO decision documents the veteran's disease prior to his 
death without providing any new, probative, competent 
evidence of incurrence in service or on a presumptive basis 
due to exposure to ionizing radiation.  Although the 
appellant has expressed her opinion in written statements and 
oral testimony that the veteran's cause of death was the 
result of his military service, she is not qualified, as a 
lay person, to furnish etiological opinions or medical 
diagnoses, as this requires medical expertise.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Her opinion, therefore, 
does not constitute competent evidence.  The Board notes 
that, while the appellant no doubt believes that the 
veteran's chronic glomerulonephritis originated in service, 
the fact, nonetheless, remains that no competent medical 
evidence has been received since the October 1995 rating 
decision that attributes the veteran's cause of death to 
service or to a service-connected disability.  

Consequently, the Board finds that the evidence that has been 
added to the record since the October 1995 rating decision 
does not provide any new information as to whether or not the 
veteran participated in a radiation risk activity during 
service or as to whether or not the diseases which caused his 
death were in any way related to service.  The additional 
evidence is either duplicative of evidence that was 
previously of record, cumulative of evidence that was 
previously considered without adding to a fuller 
understanding of the issues involved, or not pertinent to 
those issues.  The evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant as to warrant consideration of the 
merits of the claim on appeal.  

Because the evidence received since October 1995 is not new, 
it is not new and material, so as to warrant reopening of the 
appellant's claim for service connection for the cause of the 
veteran's death, including as due to exposure to ionizing 
radiation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, including as 
due to exposure to ionizing radiation, is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

